Citation Nr: 0809166	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-44 174	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a 
lumbar spine injury.  

2. Entitlement to an initial rating higher than 10 percent 
for post-traumatic arthritis of the right great toe.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, had unverified active 
service from January 1978 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.     

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a low back disability, 
the veteran states that he initially injured his back as a 
result of a Jeep accident while stationed at Ft. Hood, Texas, 
and underwent two months of physical therapy.  He has asked 
that the records of treatment from Darnell Army Hospital be 
obtained.  On VA examination in May 2005, it was reported 
that the veteran served in the Reserves from October 1982 to 
May 1986 and that he was treated for back pain. 

On the claim of an initial higher rating for post-traumatic 
arthritis of the right great toe, the veteran underwent VA 
examinations in March 2004 and May 2005.  At his personal 
hearing in February 2008, the veteran contended that his 
right great toe disability had become more severe since his 
last examination.  He also testified that he saw a foot 
specialist in 2006, but those records are not in the file.  

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action:

1. On the claim for increase, ensure 
content-complying VCAA notice with 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008) (if the 
Diagnostic Code under which the claimant 
is rated contains criteria necessary for a 
higher disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life, the VA must 
provide at least general notice of that 
requirement to the claimant).    

2. Obtain the veteran's DD-214 or other 
verification of the veteran's period of 
active duty and verification of the 
veteran's service in the Reserves. 

3. Obtain from the appropriate custodian 
the service medical records for the 
veteran's period of Reserve service.  

4. Ask the National Personnel Records 
Center to search for in-patient records 
for treatment of a low back injury from 
the Darnell Army Hospital at Ft. Hood, 
Texas, during the period from 1978 to 
1980.  If the records do not exist or 
further efforts to obtain the records 
would be futile, provide the veteran 
notice in accordance with 38 C.F.R. § 
3.159(e).

5. Ask the veteran to submit or 
authorization VA to obtain the medical 
records of Dr. R. L., foot specialist.  

6. Schedule the veteran for VA examination 
to determine whether the veteran has a 
current low back disability and, if so, 
whether it is at least as likely as not 
that the veteran's current low back 
disability is related to the documented 
stiff muscles (October 1978), low back 
pain (March 1979 and January 1981), and 
muscle spasm (June 1981) during service.  

The examiner is asked to comment on the 
clinical significance that after service 
acute low back strain was first documented 
in December 2004, twenty years after 
service, and in December 2007, X-rays of 
the lumbar spine revealed no abnormality. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

7. Schedule the veteran for a VA 
examination to determine the degree of 
impairment of the service-connected post-
traumatic arthritis of the right great 
toe.  The claims folder should be made 
available to the examiner for review.  The 
examiner is asked to describe functional 
loss due to any limitation of motion, foot 
deformity, pain, weakened movement, 
atrophy, fatigue on use, painful movement, 
or disturbance in locomotion or weight 
bearing.  The examiner is also requested 
to characterize any foot disability, if 
present, related to the service-connected 
right toe disability as moderate, 
moderately severe, or severe.  





8. After completing the above development, 
adjudicate the claims.  If any benefit 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


\
_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).  

